DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Claims 14 and 15 were rejected under 35 U.S.C. 101 because the claimed invention was directed to non-statutory subject matter.  Claims 14 and 15 were drawn to a “computer program”, per se, therefore, failed to fall within a statutory category of invention.  Applicant has amended claims 14 and 15 to include the limitation “A computer readable medium comprising a computer program for causing a computer to perform steps”  Examiner notes that the present amendment fails to exclude transitory computer readable medium, therefore the rejection of claims 14 and 15 under 35 U.S.C. 101 is maintained.
4.	Claims 1-4, 7, 8 and 11-15 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekin (US2016/0263804), and Claims 5, 6, 9 and 10 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1 and 12 are independent.
Applicant argues with respect to independent system claim 1 (and corresponding limitations of independent method claim 12) that Ekin fails to disclose “a suitability value determination unit configured to determine a first suitability value being indicative of the suitability of the shape of the instrument for the registration procedure based on the determined first shape feature values, an output unit for providing an output to a user based on the determined first suitability value”.  Examiner disagrees since “position and shapes with low curvatures may not be suitable” (emphasis added), as disclosed in par. [0092] of Ekin and as indicated in the office action, corresponds to a first suitability value.  Furthermore, “position and shapes with low curvatures may not be suitable for registration and the user can be warned against this” (emphasis added), as disclosed in par. [0092] of Ekin and as indicated in the office action, corresponds to providing an output to a user based on the determined first suitability value.
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive.  The rejection of claims 1-4, 7, 8 and 11-15 under 35 U.S.C. 102(a)(1) and the objection to claims 5, 6, 9 and 10 are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 14 and 15 are rejected under 35 U.S.C. 101 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 14 and 15 are drawn to A computer readable medium comprising a computer program for causing a computer to perform steps, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to A computer readable medium comprising a computer program for causing a computer to perform steps is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  
          A process occurring as a result of executing the program, or
          A machine programmed to operate in accordance with the program, or
          A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
          A composition of matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4, 7, 8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekin (US2016/0253804).
	Regarding claim 1, Ekin discloses An assessing device for assessing a shape of an instrument, wherein the assessing device is configured to assess the suitability of the shape of the instrument for performing a registration procedure, wherein the shape has been determined by a position and shape determination device and is provided to the assessing device, and wherein the registration procedure relates to a registration of the position and shape determination device with an imaging device for imaging the instrument (fig. 1; par. [0092], [0098], [0099]), wherein the assessing device comprises: 
a feature determination unit configured to determine first shape feature values which depend on the position and shape of the instrument, wherein the feature determination unit is configured to determine curvature values being indicative of the curvature at several portions of the instrument at locations having predetermined distance and to determine the first shape feature values based on the curvature values (“shapes with low curvatures” in par. [0092]; par. [0109]), 
a suitability value determination unit configured to determine a first suitability value being indicative of the suitability of the shape of the instrument for the registration procedure based on the determined first shape feature values (“For example, position and shapes with low curvatures may not be suitable for registration” in par. [0092]; par. [0109]), 
an output unit for providing an output to a user based on the determined first suitability value (“the user can be warned against this” in par. [0092]).
Regarding claim 2, Ekin discloses The assessing device as defined in claim 1, wherein the suitability value determination unit is configured to determine the first suitability value such that it indicates a suitability class of a group of predefined suitability classes, which are indicative of different degrees of suitability of a shape of an instrument for the registration procedure, based on the determined first shape feature value, wherein a first suitability class indicates that the shape is not suitable and a second suitability class indicates that the shape is suitable, wherein the output unit is configured to provide different outputs for different suitability classes (implicit in par. [0092]; par. [0069]-0071]).
Regarding claim 3, Ekin discloses The assessing device as defined in claim 2, wherein the suitability value determination unit is configured to store the shape together with the determined suitability class such that, if the assessing device has been used with different shapes, different previous shapes together with corresponding previous suitability classes are stored, wherein the output unit is configured to show a representation of a stored previous shape together with the corresponding previous suitability class to the user (fig. 5; par. [0067], [0096], [0102]-[0103]).
Regarding claim 4, Ekin discloses The assessing device as defined in claim 1, wherein the feature determination unit is configured such that the first shape feature values include at least one of a maximum curvature value and an orientation change value being indicative of a change of orientation along the instrument (par. [0092], [0109]).
Regarding claim 7, Ekin discloses The assessing device as defined in claim 1, wherein the suitability value determination unit is configured to determine the first suitability value by comparing the first shape feature values with predefined shape feature value ranges (implicit in par. [0092] since “low curvatures” means that they are within 0 and a threshold).
Regarding claim 8, Ekin discloses The assessing device as defined in claim 1, wherein the assessing device is further configured to assess a suitability of the shape of the instrument for performing a registration procedure for registering the position and shape determination device with a further position and shape determination device for determining the position and shape of a further instrument, wherein: the feature determination unit is configured to determine curvature values being indicative of the curvature at several positions along the instrument and along the further instrument and to determine second shape feature values based on the curvature values of both instruments in the overlap region, the suitability value determination unit is configured to determine a second suitability value being indicative of the suitability of the shape of the instrument and of the further position and shape of the further instrument for the registration of the position and shape determination device with the further position and shape determination device based on the determined second shape feature values, and the output unit is configured to provide an output to the user based on the determined second suitability value (par. [0016]-[0018], [0103]).
Regarding claim 11, Ekin discloses An interventional system for performing an image-guided interventional procedure, the interventional system comprising: 
an interventional instrument to be used within a subject, 
an imaging device constructed to image the interventional instrument within the subject, a position and shape determination device constructed to determine a position and shape of the interventional instrument within the subject, 
an assessing device constructed to assess a suitability of the shape of the interventional instrument for registering the position and shape determination device with the imaging device as defined by claim 1, 
wherein the position and shape determination device and the assessing device are configured to determine at least the shape of the instrument and to assess the suitability of the shape of the instrument, while a user at least modifies the shape of the instrument, 
an input unit for allowing a user to indicate that a registration of the position and shape determination device with the imaging device should start based on the current determined position and shape, and 
a registration device for registering the position and shape determination device with the imaging device based on the current determined position and shape of the interventional instrument and based on an image showing the interventional instrument with the current determined position and shape, if the user has indicated that the registration should start.
Regarding claim 12, Ekin discloses An assessing method for assessing a suitability of a shape of an instrument for performing a registration procedure, wherein the position and shape has been determined by a position and shape determination device for determining a position and shape of an instrument and wherein the registration procedure relates to a registration of the position and shape determination device with an imaging device for imaging the instrument (fig. 1; par. [0092], [0098], [0099]), wherein the assessing method comprises: 
determining first shape feature values which depend on the shape of the instrument by a feature determination unit, wherein the feature determination unit determines curvature values being indicative of the curvature at several portions of the instrument at locations having predetermined distance and determines the first shape feature values based on the curvature values (“shapes with low curvatures” in par. [0092]; par. [0109]), 
determining a first suitability value being indicative of the suitability of the shape of the instrument for the registration procedure based on the determined first shape feature values by a suitability value determination unit (“For example, position and shapes with low curvatures may not be suitable for registration” in par. [0092]; par. [0109]), 
providing an output to a user based on the determined first suitability value by an output unit (“the user can be warned against this” in par. [0092]).
Regarding claim 13, Ekin discloses A registration method for registering a position and shape determination device for determining the position and shape of an instrument with an imaging device for generating an image of the instrument, wherein the registration method includes: determining a position and shape of the instrument by using the position and shape determination device and assessing a suitability of the shape of the instrument for registering the position and shape determination device with the imaging device as defined in claim 12, while a user modifies at least the shape of the instrument, and allowing the user to indicate that the registration should start based on the current position and shape and registering the position and shape determination device with the imaging device, if the user has indicated that the registration should start based on the current position and shape (fig. 1; par. [0061], [0082], [0091]; see rejection of claim 12 above).
Regarding claim 14, Ekin discloses A computer readable medium comprising a computer program for causing a computer to perform steps (par. [0001]) for assessing a suitability of a shape of an instrument for performing a registration procedure, the computer program comprising program code means for causing an assessing device to carry out the steps of the assessing method as defined in claim 12, when the computer program is run on a computer controlling the assessing device (see rejection of claim 12 above).
Regarding claim 15, Ekin discloses A computer readable medium comprising a computer program for causing a computer to perform steps (par. [0001]) for registering a position and shape determination device for determining the position and shape of an instrument with an imaging device for generating an image of the instrument, the computer program comprising program code means for causing an interventional system to carry out the steps of the registration method as defined in claim 13, when the computer program is run on a computer controlling the interventional system (fig. 1; par. [0061], [0082], [0091]; see rejection of claim 12 above).
Allowable Subject Matter
7.	Claims 5, 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667